Name: Decision 1/76 of the EEC-NORWAY Joint Committee of 12 April 1976 amending List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-08-07

 Avis juridique important|21976D0807(04)Decision 1/76 of the EEC-NORWAY Joint Committee of 12 April 1976 amending List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 215 , 07/08/1976 P. 0008DECISION 1/76 OF THE JOINT COMMITTEE of 12 April 1976 amending List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973,Having regard to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 28 thereof,Whereas the present rule, laid down in List A annexed to the aforesaid Protocol, for boilers, machinery and mechanical appliances falling within Chapter 84 of the Common Customs Tariff, does not apply until 31 December 1977 to fuel elements falling within heading No 84.59 of the Common Customs Tariff;Whereas the production of these elements depends upon long-term supply contracts for obtaining raw materials; whereas it is consequently desirable to determine now the rule to apply to these elements after 31 December 1977;Whereas it is necessary to extend until 31 December 1984 the present exception for these elements,HAS DECIDED AS FOLLOWS:Sole ArticleIn List A annexed to Protocol 3, the text of footnote (1) referring to Chapter 84 shall be replaced by the following:'(1) These special provisions shall not apply to fuel elements falling within heading No 84.59 until 31 December 1984.'Done at Brussels, 12 April 1976.For the Joint CommitteeThe ChairmanJ.M. BOYESEN